Citation Nr: 1112722	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a lung disorder, including as secondary to asbestos exposure.

3.  Entitlement to service connection for the residuals of fractures of the fourth and fifth metacarpals of the right hand. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1961 to December 1964 and from March 1965 to May 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The claims require further development before they can be properly adjudicated.

As for the Veteran's claim for a compensable rating for his bilateral hearing loss, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes conducting a thorough and comprehensive medical examination, especially where the available evidence is too old for an adequate assessment of the Veteran's current condition.  See Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Here, the most recent VA audiological examination was in July 2006, so some 41/2 years ago, and that evaluation primarily was to determine whether Veteran's hearing loss was attributable to his military service since his claim, at the time, only concerned whether he was entitled to service connection, not a higher initial rating for a now service-connected disability.  Both he and his representative have asserted this disability has worsened during the years since that evaluation.  

So another examination is needed to ascertain the present severity of this disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the Veteran's VA treatment records include summaries of two audiograms - one in October 2005 and one in October 2006.  If possible, copies of the audiogram results should be obtained, as well as any otolaryngology or audiology treatment records including copies of any audiograms performed since May 2007.

As for his claim for service connection for a right hand disability, the Veteran is alleging that a right hand injury in service caused arthritis to develop in his right hand.  According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran's service treatment records (STRs) confirm he fractured his 5th metacarpal during service, in February 1964, and his 4th metacarpal also during service in March 1976.  He has reported continuing to have pain in this hand since service and believes he developed arthritis in this hand as a result of those injuries.  Arthritis must be objectively confirmed by X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  But even so, he is competent even as a layman to proclaim having experienced pain in this hand since service, even if not also competent to say it is necessarily the result of arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Generally, VA is not obligated to provide examinations for medical nexus opinions based on unsubstantiated lay statements alone.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  However, where, as here, the Veteran is competent to testify to his continuous symptoms like chronic pain since his documented injuries in service, there is at least the required evidence to schedule a VA compensation examination for a medical nexus opinion.  So this claim must be remanded so a VA compensation examiner may evaluate the Veteran and determine the etiology of his current right hand disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

And, lastly, as for his claim for service connection for a lung or respiratory disorder, the Veteran alleges he was exposed to asbestos during his military service while stationed aboard Navy ships.  There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols using the following criteria.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  With asbestos-related claims, the Board must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  The RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind latency and exposure information.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id., at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id., at Subsection (h).

The Veteran's STRs show treatment for a sore throat and cold in May 1963, January 1964, September 1964, October 1968, and May 1974.  His more recent VA treatment records show treatment for acute bronchitis and acute pharyngitis.  There does not appear to be a past or currently diagnosed lung/respiratory disorder commonly associated with exposure to asbestos.  Although his DD Form 214 does not list his military occupational specialty (MOS), during his July 2006 VA compensation examination he indicated that he was a boiler-room technician aboard several ships and an aircraft carrier while in service.  His MOS and the ships on which he was stationed have not been verified, however, the Board notes that boiler-room technician is one of the MOSs involving possible asbestos exposure.  Therefore, especially as to the aspect of asbestos exposure, this claim must be further developed before it may be properly adjudicated.  The Veteran's MOS needs to be verified and his duty stations, and a VA compensation examination performed to determine what, if any, lung or respiratory condition he has and whether it is the result of exposure to asbestos during his military service (if said exposure first is confirmed).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a Veterans Claims Assistance Act (VCAA) letter in compliance with DVB Circular and M21-1, Part VI, regarding his alleged exposure to asbestos while in the military.

2.  Take appropriate action to develop any evidence of the Veteran's potential exposure to asbestos before, during, and after his military service.

3.  Obtain copies of the October 2005 and October 2006 audiograms summarized in the VA treatment records and any otolaryngology or audiology treatment records since May 2007. 

4.  Schedule a VA compensation examination to determine the appropriate diagnosis and etiology of the Veteran's claimed lung or respiratory condition.

This examiner especially needs to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's current lung or respiratory disorder - whatever the diagnosis, initially manifested during his military service from January 1961 to December 1964 and from March 1965 to May 1977 or is otherwise attributable to his military service, including especially to his purported exposure to asbestos while stationed aboard Navy vessels (if it is first confirmed said exposure occurred).

4.  Also schedule another VA audiological evaluation to assess the current severity of the Veteran's bilateral hearing loss in accordance with the applicable rating criteria and to determine the resultant functional effects, including on his day-to-day activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

5.  As well, schedule a VA compensation examination to determine the current diagnosis and etiology of the Veteran's right hand disability.  

This examiner especially needs to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's right hand disability (1) initially manifested during his military service from January 1961 to December 1964 and from March 1965 to May 1977; (2) if involving arthritis, confirmed by 
X-ray, alternatively manifested within the one-year presumptive period following his service; or (3) is otherwise related or attributable to his service.

The examiner should specifically determine whether any currently diagnosed right hand disability is the result of the evaluation and treatment the Veteran received during service after fracturing his 5th metacarpal in February 1964 and 4th metacarpal in March 1976.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiners must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  

The examiners must discuss the rationale of their opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for these medical examinations, without good cause, may have adverse consequences on these pending claims.

6.  Then readjudicate these claims in light of any additional evidence obtained.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit written or other argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


